Citation Nr: 9930981	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  94-09 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected residuals of a superficial laceration of 
the dorsum of the right (major) hand and fingers.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from November 1972 to 
September 1974.  He has been in receipt of pension benefits 
since 1995.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1993 rating decision.  
The Board remanded the appeal to the RO for additional 
development in September 1996.  

By rating action in April 1999, service connection was 
established for superficial sensory nerve involvement of the 
dorsum of the right hand.  A noncompensable evaluation was 
assigned, effective from February 3, 1992.  The veteran and 
his representative were notified of this decision and did not 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The residuals of superficial lacerations on the dorsum of 
the right hand and fingers include multiple nontender or 
painful scars, and no functional impairment.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
service-connected residuals of a superficial laceration on 
the dorsum of the right (major) hand and fingers are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.118, Diagnostic Codes 7803, 7805, 
7805 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection was established for residuals of a 
laceration of on the dorsum of the right hand by rating 
action in December 1988, based on evidence of treatment in 
service for superficial lacerations of the right hand in 
January 1974.  A noncompensable evaluation was assigned, 
effective from May 11, 1988.  The service medical records 
indicate that the wounds were sutured, and that there was no 
evidence of tendon or neurovascular damage.  Later, the 
veteran reported some numbness and weakness in the right 
hand.  The service medical records indicate that the areas of 
numbness were variable and inconsistent, and that the 
weakness was of a giveway nature.  No significant objective 
findings were detected on numerous and extensive evaluations, 
and the final impression was malingering.  

When examined by VA in November 1988, the veteran reported 
that he could not rotate his right hand, that his grip 
strength was severely weakened, and that sensation was lost 
in the hand.  On examination, there was a well-healed, 4 cm 
scar on the dorsum of the right hand, and 1 cm scars on the 
dorsum of the 2nd, 3rd, and 4th fingers.  The veteran had good 
function in the right hand.  The examiner noted that the 
veteran has sustained a fracture of the right humerus and 
radius requiring open reduction and internal fixation 
subsequent to service and attributed the veteran's right hand 
symptoms to the postservice injury.  

The evidentiary record includes numerous letters from Vann 
Orthopedic Associates, P.C., primarily from Stephen H. McCoy, 
M.D.  In a letter dated in February 1991, Dr. McCoy indicated 
that the veteran was initially treated for a fracture of the 
right distal humerus in November 1984.  A closed reduction of 
the radius was initially performed but was unsuccessful and 
an open reduction with internal fixation of the proximal 
right radius was performed in December 1984.  The veteran 
subsequently developed a complete synostosis between the 
proximal radius and ulna.  His forearm was ankylosed in a 
neutral position, and he had virtually no supination or 
pronation in the forearm.  An EMG in February 1990 revealed 
no evidence of any major problem in his right arm with some 
very minor ulnar nerve neuropathy involving sensory 
components only.  Dr. McCoy indicated that this was probably 
early peripheral neuropathy and was unrelated to the 1984 
accident.  Dr. McCoy opined that, based on the American 
Medical Association guidelines to evaluation of permanent 
impairment, 3rd Edition, the veteran would be rated as having 
a permanent partial disability of 28 percent of the right 
upper extremity.  

In a February 1993 letter, Dr. McCoy indicated that the 
estimated 28 percent permanent partial disability of the 
right arm was due to the injuries sustained in the automobile 
accident in 1984, but that the veteran's subjective areas of 
sensation loss on the dorsum of the right hand were due to 
lacerations incurred in service.  

In a letter dated in May 1993, Dr. McCoy indicated that the 
veteran appeared to have a partial involvement of the sensory 
branch of the radial nerve going to the right hand without 
any real impairment of function secondary to the partial loss 
of sensation.  Since the area in question was not associated 
with grip or any hand activities, he estimated that the 
percentage of impairment due to sensory loss was 5 percent.  

A letter from the Vocational Rehabilitation Coordinator, 
Commonwealth Medical Institute in September 1993 indicated 
that power testing showed the right upper extremity power was 
significantly less that the left.  Because of the veteran's 
multiple medical problems, including pain in the right upper 
extremity, post concussion syndrome, and vascular headaches, 
he would not be able to perform the duties of his previous 
employment as a sandblaster.  

In a letter date in November 1994, Dr. McCoy indicated that, 
based on the veteran's complaints of more frequent 
paresthesias and anesthetic periods, he estimated the 
veteran's impairment in the right hand due to sensory loss 
was 25 percent.  Dr. McCoy expressed essentially the same 
opinion in several other letters received through August 
1996.  

When examined by VA in April 1995, the veteran complained of 
numbness and loss of strength in his right hand.  On 
examination, there were minor scars on the dorsum of the 
right hand.  The veteran could touch his fingers to his thumb 
but motor activity was slow and irregular; the veteran was 
not able to touch the fold in the palm.  Dexterity and 
strength were poor.  X-ray studies of the right hand showed 
deformities in the 3rd and 4th proximal phalanges and possible 
minimal deformity in the 5th proximal phalanx, likely due to 
remote trauma.  Numbness of the right hand was also 
indicated.  The impression was residuals of cuts on the hand 
and wrist.  

A letter from the Vocational Rehabilitation Coordinator, 
Commonwealth Medical Institute in August 1995, indicated that 
the veteran was unemployable due to multiple disabilities, 
including limitation of flexion in the right hand.  

A letter from the Medical Director of the Commonwealth 
Medical Institute in December 1996 indicated that the veteran 
had a 25 percent loss of use of the right hand due to  
numbness and pain.  

A copy of a private EMG study conducted in February 1989 by 
A. Kumar, M.D., and received in January 1997, indicated that 
there was very mild, bilateral symmetrical, ulnar neuropathy 
involving sensory component only with no evidence of 
underlying peripheral neuropathy.  The examiner indicated 
that with bilateral ulnar neuropathy and unilateral symptoms, 
it was his opinion that ulnar neuropathy was not the etiology 
of the veteran's symptoms but might indicate early peripheral 
neuropathy.  

A second EMG report by Dr. Kumar in November 1994 indicated 
that the only electrical abnormality noted was bilateral mild 
ulnar neuropathy, left more than right, (although the veteran 
had symptoms only on the right) with site of lesion across 
the elbow.  The veteran showed marked subjective loss of 
recruitment in all muscles of the right upper extremity, but 
there was no evidence of atrophy of the thenar or hypothenar 
muscles, which would be expected if the veteran had weakness 
and an inability to use the right hand for 20 years.  Dr. 
Kumar indicated that the veteran's mild ulnar neuropathy was 
not significant enough to explain the weakness in his right 
upper extremity.  He opined that the veteran either had an 
upper motor neuron lesion (of which there were no clinical 
signs) or that there was a functional overlay.  There was no 
significant lower motor neuron problem to explain the 
complaint of weakness in the right upper extremity for 20 
years.  

Copies of records from the Social Security Administration 
received in July 1997 indicated that the veteran was granted 
disability benefits due to mental retardation and fracture of 
the upper limb.  (In a statement received in April 1996, the 
veteran indicated that he had been receiving social security 
disability, but not any longer.  The veteran reported that he 
was now receiving a Civil Service Annuity due to disability.  

A VA examination on a fee basis was conducted in October 
1998.  The examiner indicated that he had reviewed the entire 
claims folder in conjunction with his examination.  The 
examiner noted that while the veteran reported that he had 
torn tendons in his right hand during service, the service 
medical records indicated that the injury involved 
superficial lacerations with no tendon or neurovascular 
damage.  The veteran's current complaints included chronic 
pain in his hands and fingers with swelling, warmth, cold, 
and an inability to grasp or hold on to objects.  The veteran 
reported that he was right handed but now used his left hand 
to eat, write, etc., and used his right hand as a helper.  
The veteran reported that he didn't have any flare-ups in 
that the numbness was there all the time.  On examination, 
active/passive motion in degrees at the distal 
interphalangeal (DIP), metacarpophalangeal (MP), and proximal 
interphalangeal (PIP) joints were as follows:  
				DIP			PIP			MP
Thumb 			70/70			N/A			40/55
Index finger			50/65			105/115	
	80/95
Middle finger			50/58			92/98		
	76/80
Ring finger			56/58			114/114	
	84/90
Little finger			66/76			102/102	
	90/94

The veteran had multiple scars throughout his hand and 
forearm.  There were five to six small scars on the dorsum of 
the right hand which were not any more painful than his 
normal sensory changes.  The veteran had a subjective 50 
percent decrease in sensation on the dorsum of his right hand 
from his mid hand distal, including all fingers but not the 
thumb, which was consistent with other the findings of other 
documentation in the record.  The examiner noted that on 
testing, the veteran had a pinch grip of a half-pound and a 
grip strength of zero on the right.  However, he noted that 
this was inconsistent when shaking the veteran's hand earlier 
in the examination.  He noted that the veteran did not have 
flare-ups, so there was no additional loss of motion or joint 
function due to flare-ups.  The examiner also noted that a 
previous EMG did not show any abnormalities of significance.  

The examiner concluded that the veteran's sensory impairment 
in the right hand was probably caused by the injury in 
service, and that it resulted in superficial nerve 
involvement from nerve endings rather than any specific 
peripheral named nerve.  He noted that the scars on the right 
hand were nontender and did not interfere with function of 
the hand.  There was not any intraarticular involvement since 
there was no fracture of the fingers in service.  The 
examiner commented that the deformity of the fingers shown on 
VA x-ray examination in 1995 was not attributable to the 
sensory changes from the superficial lacerations.  The 
veteran had good range of motion of the digits of the right 
hand, and there was no evidence of any fine motor deficits.  
He also noted that the veteran's pinch and grip tests were 
very inconsistent with other physical findings.  The examiner 
also indicated that there was no excessive fatigability or 
incoordination, and that any the veteran may have was not 
attributable to the superficial lacerations and superficial 
nerve deficits that the veteran claims.  The examiner opined 
that pain would not limit the veteran's ability during flare-
ups in that his sensory loss was stable and had been for the 
past 25 years, and that this should not change with time.  
With no visible atrophy and the inconsistencies in his 
examination, the only finding referable to the hand injury in 
service was that of superficial lacerations with superficial 
sensory nerve involvement.  


Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of 
Veterans Appeals (Court) has held that, when a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Court has also stated that where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

The veteran is currently assigned a noncompensable rating for 
the residuals of a laceration injury to the dorsum of the 
right hand and fingers under Diagnostic Code 7805, which 
directs that ratings are to be assigned based on limitation 
of function of part affected.  Absent amputation or ankylosis 
(favorable or unfavorable), which is not present in this 
case, other codes under which the veteran may be rated 
include:  

7803  Scars, superficial, poorly nourished, with repeated 
ulceration...................  10 

7804  Scars, superficial, tender and painful on objective
demonstration................................................
........................................................  10 
  Note: The 10 percent rating will be assigned when the 
requirements 
   are met, even though the location may be on tip of finger 
or toe, and the 
   rating may exceed the amputation value for the limited 
involvement.  

Initially, the Board notes that service connection was 
established for superficial sensory nerve involvement of the 
dorsum of the right hand by rating action in April 1999, and 
a noncompensable evaluation was assigned.  The veteran and 
his representative were notified of this decision and did not 
appeal.  Therefore, the neurological residuals from the 
superficial lacerations to the right hand and fingers will 
not be considered in evaluating the current issue on appeal.  

Initially, the Board notes that the veteran was examined by 
VA on two occasions during the pendency of this appeal.  
However, the findings reported on the April 1995 VA 
examination report were not sufficiently detailed and did not 
differentiate the resulting disability from the service-
connected right hand injury from the veteran's post-service 
injury to his right arm.  Therefore, the Board relies on the 
later VA examination (October 1998) which was much more 
detailed and, more importantly, addressed the concerns of 
functional impairment.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

When examined on a fee basis for VA in October 1998, the 
examiner noted that he had reviewed the claims file and, 
after a contemporaneous examination, concluded that the scars 
did not interfere with function of the right hand.  The 
examiner noted that range of motion of the fingers of the 
right hand was quite good and that there was no evidence of 
any fine motor deficits.  While pinch and grip strength 
testing was poor, the examiner noted that this was 
inconsistent with the veteran's grip strength when they shook 
hands.  The scars were not tender or painful, or poorly 
nourished with repeated ulcerations.  There was no evidence 
of atrophy or any other impairment which would interfere with 
performance of the normal working movements of the right hand 
with respect to excursion, strength, speed, coordination and 
endurance.  In short, the examiner found that there was no 
functional impairment due to pain, fatigability, or 
incoordination which could be attributed to the laceration 
injury to the dorsum of the right hand.  Therefore, the Board 
finds no reasonable basis for the assignment of a compensable 
rating under the applicable rating schedule or under § 4.40 
for the residuals of a superficial laceration of the dorsum 
of the right hand and fingers.  


ORDER

An increased (compensable) evaluation for service-connected 
residuals of superficial laceration of the dorsum of the 
right hand and fingers is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

